


Exhibit 10.2
AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT
Amendment No. 1 dated as of March 18, 2013 (this “Amendment”), among STERLING
NATIONAL BANK (the “Buyer”) and M/I FINANCIAL CORP. (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of November 13, 2012 (the “Existing Repurchase Agreement”;
as amended by this Amendment, the “Repurchase Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
SECTION 1.Definitions. Schedule 1 of the Existing Repurchase Agreement is hereby
amended by:
1.Adding, in the proper alphabetical order, the following defined term as set
forth below:
“Exception Mortgage Loan” shall have the meaning specified in the Schedule of
Facility Information.
SECTION 2.Asset Classifications, Concentration Limits and Purchase Price.
Section 5 of Schedule 2 of the Existing Repurchase Agreement is hereby amended
by deleting the table in Section 5 thereof in its entirety and replacing it with
the following:




--------------------------------------------------------------------------------






Approved Mortgage Product
Concentration Limit (based upon Maximum Purchase Price unless otherwise noted)
Purchase Price
Aging Limit (Days from Purchase Date)
Conforming Mortgage Loan: A Mortgage Loan which is secured by a first lien, such
Mortgage Loan (a) meets all applicable Fannie Mae or FHLMC underwriting
standards and received a favorable eligibility response from either Fannie Mae
Desktop Underwriter or FHLMC Loan Prospector and is at or below the current
year's published general loan limits for conventional mortgages (currently
$417,000) and (i) has a minimum FICO score of 640 and (ii) may be approved by
Buyer in its sole good faith discretion and (iii) has an LTV or CLTV less than
100% or (b) is eligible to be insured by VA or FHA (excluding any FHA Loan which
exceeds the Fannie Mae or FHLMC guidelines for maximum general conventional loan
amount, currently $417,000) and (i) has a minimum FICO score of 640 and (ii) has
an LTV or CLTV less than 100%. In no event shall the Mortgagor's DTI exceed 50%.
Please see the website below for more information on loan limits:
https://www.efanniemae.com/sf/refmaterials/loanlimits/
index.jsp.
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The lesser of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount, (d) 98% of Market Value
45 calendar days
Agency High Balance Mortgage Loan: A Mortgage Loan which is secured by a first
lien Mortgage and is originated by Seller that (a) has an original Mortgage Loan
amount in excess of general Conforming Mortgage Loan limits specified under
Conforming Mortgage Loans and (i) has an original Mortgage Loan amount that is
less than the maximum high balance county limit for the county that the subject
property is located in and (ii) meets the eligibility requirements of Buyer as
determined in its sole good faith discretion and (iii) has a minimum FICO score
of 640 and (iv) has an LTV or CLTV less than 100% or (b) is eligible to be
insured by the VA or FHA and (i) has a minimum FICO score of 640 and (ii) has an
LTV or CLTV less than 100%. In no event shall the Mortgagor's DTI exceed 50%.


Please see the website below for more information on high- balance loan limits:
https://www.efanniemae.com/sf/ mortgageproducts/fixed/highbalance.jsp.
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The lesser of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount, (d) 98% of Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
45 calendar days
Jumbo Mortgage Loan: A Mortgage Loan which is secured by a first lien Mortgage
that (i) has an original Mortgage Loan amount in excess of general Conforming
Loan limits (ii) has an original Mortgage Loan amount in excess of the maximum
high balance county limit for the county that the subject property is located in
(iii) meets the eligibility requirements of Buyer as determined in its sole
discretion and (iv) has a Take Out Commitment from an Approved Investor which
shall include evidence of an underwriting approval, with no conditions
outstanding to close the Mortgage Loan and a purchase price, purchase price
commitment number and purchase price commitment expiration date for the Mortgage
Loan. In no event shall the Mortgagor's DTI exceed 50%.
25%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The lesser of (a) 97% of the Takeout Price, (b) 97% of the Acquisition Cost, (c)
97% of the Note Amount, (d) 97% of Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
30 calendar days





--------------------------------------------------------------------------------




Exception Mortgage Loan: A Mortgage Loan which is secured by a First Mortgage
and meets all applicable FHA/VA underwriting standards and received a favorable
eligibility response from either Fannie Mae Desktop Underwriter or FHLMC Loan
Prospector and is at or below the current year's published general loan limits
for conventional mortgages (currently $417,000); has a minimum FICO score of
580; and has a maximum CLTV of 100%. DTI must be equal to or less than 50%.
10%
The lesser of (a) 97% of the Takeout Price, (b) 97% of the Note Amount, (c) 97%
Market Value
30 calendar days from the date on which the Mortgage Loan becomes an Aged
Mortgage Loan
Shipped Mortgage Loan. Purchased Mortgage Loan shipped to an Approved Investor.
Per Approved Mortgage Product Category
Per Approved Mortgage Product Category
25 calendar days from the date of shipment of the Mortgage Loan
Mortgage Loan Released on Trust Receipts. A Mortgage Note with respect to a
Purchased Mortgage Loan returned to Seller for purposes of correction.
No more than one Mortgage Loan at any time
Per Approved Mortgage Product Category
10 calendar days from the date of release of the Mortgage Loan
Wet Loan.  An Eligible Mortgage Loan meeting the other criteria for an Approved
Mortgage Product for which the Mortgage Loan Documents relating to such Mortgage
Loan have not been received by the Buyer or its agent. The Wet Loan will be
closed by either (a “Settlement Agent”):
(i)a Title Company or its agent which has been pre-approved by Buyer in its sole
discretion for which Buyer is in receipt of a Closing Protection Letter; or
(ii)a closing agent other than referred to in (i) which has been pre-approved by
Buyer in its sole discretion.
A Mortgage Loan is no longer a Wet Loan when the Mortgage Loan documents have
been received by Buyer and are acceptable to Buyer in form and substance.
40%
Per Approved Mortgage Product Category
(i) Title Company: 5 Business Days
(ii) closing agent: 3 Business Days



SECTION 3.Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.


SECTION 4.Conditions Precedent. This amendment shall become effective subject to
the satisfaction of the following conditions precedent:


1.Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:
(a)this Amendment, executed and delivered by duly authorized officers of the
Buyer and the Seller; and
(b)such other documents as the Buyer or counsel to the Buyer may reasonably
request.


SECTION 5.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms and the execution
of this Amendment by the Buyer.


SECTION 6.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.




--------------------------------------------------------------------------------




SECTION 7.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
Buyer:
STERLING NATIONAL BANK
 
By: ____________________________________
 
       Name:
       Title:
Seller:
M/I FINANCIAL CORP.
 
By: ____________________________________
 
       Name:
       Title:







